                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                       NO. 4:19-CV-88-FL

 CHRISTOPHER R. DOLIN,                          )
                                                )
                        Plaintiff,              )
                                                )
           v.                                   )                      ORDER
                                                )
 WELLPATH d/b/a Correct Care Solutions,         )
 LLC; LIEUTENANT JONES, Lieutenant,             )
 Riverside Regional Jail Authority;             )
 JORDAN KINDRED, Officer, Riverside             )
 Regional Jail Authority, KAREN CRAIG           )
 Acting Superintendent, Riverside Regional      )
 Jail Authority; JEFFERY NEWTON                 )
 Retired Superintendent, Riverside              )
 Regional Jail Authority; WALTER                )
 MINTON Major, Deputy Superintendent,           )
 Riverside Regional Jail Authority;             )
                                                )
                        Defendants.             )



       This matter is before the court on the Memorandum and Recommendation (M&R) of

United States Magistrate Judge James E. Gates, regarding plaintiff’s motion to proceed in forma

pauperis and frivolity review of plaintiff’s complaint. Plaintiff did not file objections to the M&R.

Also pending are plaintiff’s motion for partial summary judgment (DE 5) and plaintiff’s motion

for leave to file and receive electronic documents (DE 8). Upon careful review of the M&R and of

the record generally, having found no clear error, the court hereby ADOPTS the recommendation

of the magistrate judge as its own. This matter is DISMISSED WITHOUT PREJUDICE for lack

of subject matter jurisdiction and for failure to state a claim. Accordingly, plaintiff’s motion for

                                                    1
partial summary judgment (DE 5) is DENIED AS MOOT. The clerk is DIRECTED to close this

case.

        With respect to the remaining motion, where plaintiff already receives notices of filings

electronically, that portion of plaintiff’s motion (DE 8) is DENIED AS MOOT. Insofar as

plaintiff seeks to file documents electronically in this case, the motion is DENIED, where the case

now is closed, and where plaintiff has not demonstrated he has met the requirements under the

court’s local rules for filing documents electronically.

        SO ORDERED, this the 13th day of January, 2020.


                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                  2
